OPINION OF THE COURT
PER CURIAM.
These consolidated causes came on to be heard upon appeal by the State of Florida of the trial court’s orders dismissing the charges of selling alcoholic beverages without a proper license, and of the trial court’s orders denying the State’s Motion to Extend Speedy Trial Date.
The trial court erred procedurally in dismissing the charges of selling alcoholic beverages without a proper license. There was no sworn Motion to Dismiss filed pursuant to the Rules of Criminal Procedure; had there been, the State would then have been afforded an opportu*125nity to file a traverse. Because of this procedural infirmity, we reverse and remand for further proceedings.
We also reverse the orders denying the State’s Motion to Extend the Speedy Trial Rule during the pendency of these appeals.
Reversed and Remanded.